September 20, 2005

Markland Technologies, Inc.
88 Royal Little Drive
Providence, RI 02904
Attn: Robert Tarini

Re:  Maturity Date Extension

Ladies and Gentlemen:

Reference is made to that certain Secured 8% Convertible Note in the original
principal amount of $4,160,000, due September 21, 2005, issued by Markland
Technologies, Inc. (the "Company"), to DKR Soundshore Oasis Holding Fund, Ltd.
(the "Investor"), on September 21, 2004 (the "Note").  Subject to the terms of
this letter, the Investor hereby agrees to extend the scheduled Maturity Date
(as such term is defined in the Note) of the Note for ninety (90) days.  Upon
execution of this letter, the Note is no longer scheduled to be due on September
21, 2005 but is now scheduled to be due on December 20, 2005 (or such earlier
date as the Note is required to be repaid as provided in the Note).

As of September 16, 2005, there is an outstanding principal balance of
$2,247,000 on the Note, including $47,000 for liquidated damages pursuant to our
side letter dated August 25, 2005.  As consideration for the extension of the
Maturity Date of the Note as described herein, the Company will issue and
deliver to the Investor a secured convertible promissory note identical in all
respects to the Note, but for the fact that the maturity date of such note shall
be January 20, 2006, with an original principal amount of $224,700 (the "New
Note").  The New Note shall have all the rights and preferences of the Note (and
be considered a "Note"), as set forth in the Securities Purchase Agreement,
dated September 21, 2004, between the Company and the investors signatory
thereto.  The shares of the Company's common stock, $.0001 par value per share
(the "Common Stock") issuable upon conversion of the New Note ("Underlying
Stock") shall be Registrable Securities as defined in the Registration Rights
Agreement, dated September 21, 2004, between the Company and the investors
signatory thereto, and afforded all the rights and obligations of Registrable
Securities, provided, however, that the Filing Date (as defined in the
aforementioned Registration Rights Agreement) of the registration statement on
Form SB-2 covering the resale of the Underlying Stock shall be no later than
October 17, 2005.

The Company agrees to enter into any other documentation necessary to effectuate
the extension of the Maturity Date of the Note as set forth herein.
 Concurrently with the execution and delivery of this letter agreement, the
parties shall execute and deliver to each other a pledge agreement in the form
of Exhibit A hereto (the "Pledge Agreement").

Except as specifically set forth herein, the Note shall remain in full force and
effect, unaffected by this letter agreement, except that each Note shall
incorporate the terms set forth in this letter agreement as if originally a part
thereof.  "Note" shall refer to the Note, as amended by the terms of this letter
agreement, and each Note shall refer to such Note as amended by the terms
herein.

By 4:30 p.m. (New York time) on the date of this letter agreement, the Company
shall issue a press release and file a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby (and attach as exhibits
thereto this letter agreement and the Pledge Agreement).  In addition, the
Company will make such other filings and notices in the manner and time required
by the Securities and Exchange Commission and the trading market on which the
Common Stock is listed.  

This letter agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  Execution of this letter agreement may be made by
delivery by facsimile.

DKR SOUNDSHORE OASIS HOLDING FUND, LTD.

By:   /s/ Brad Caswell

       Name: Brad Caswell

       Its:       Director




Markland Technologies, Inc.

By:  /s/ Robert Tarini

         Robert Tarini, Chief Executive Officer





2







EXHIBIT A

PLEDGE AGREEMENT





3





